Citation Nr: 0836418	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-41 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran had active honorable service from August 1950 to 
August 1954.  The character of the veteran's service from 
August 1954 to January 1958 has been determined to bar 
entitlement to VA benefits, based on this period of service.  
The Board will only consider the veteran's period of 
honorable service when determining his benefit eligibility.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision.


FINDINGS OF FACT

1.  The evidence of record fails to link the veteran's 
current bilateral hearing loss to his time in service.
 
2.  The evidence of record fails to link the veteran's 
tinnitus with his time in service.


CONCLUSION OF LAW

1.  Criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§  3.303, 3.385 (2008).

2.  Criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §  1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that his bilateral hearing loss and 
tinnitus due to his service in aviation and artillery.  

The veteran's service physical examinations, conducted for 
various reasons including enlistment, reenlistment, and 
flight training clearance all reflect normal hearing.  
Specifically, the veteran's whispered voice test results were 
15 of 15, and his audiometric test results failed to reveal 
any hearing loss for VA purposes.  Additionally, the 
veteran's ears and ear drums were noted to be normal, and in 
his corresponding self-reports of medical history, the 
veteran denied any ear, nose or throat trouble.  The 
veteran's service medical records are also void of any 
complaints of or treatment for tinnitus or a hearing loss 
condition.

The veteran's claims file is void of any reference to hearing 
loss for many years until the veteran filed the instant claim 
in November 2004, approximately 50 years after his honorable 
period of service.  The veteran underwent a VA audiometric 
examination in February 2005, during which the veteran 
reported that his hearing difficulties began approximately 10 
to 15 years before the date of the examination.  In the 
examination report, the examiner noted that the veteran had 
military noise exposure as a pilot without ear protection, as 
well as occupational noise exposure without ear protection 
while working as a diesel truck driver for 12 to 15 years, a 
UPS delivery truck driver for 12 to 13 years, and a tractor 
and diesel truck driver on a strawberry farm.  The veteran 
also recounted that he first noticed his tinnitus while in 
flight school during service.  He reported that his tinnitus 
is a unilateral mild to high frequency ringing, occurring 
periodically and mostly at night; however he claimed that 
this condition does not affect his daily life.  

The veteran's corresponding VA audiometric testing revealed 
the following pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
45
55
60
LEFT
50
55
55
55
65

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.

The above pure tone thresholds do reflect a bilateral hearing 
loss per the criteria outlined in 38 C.F.R. § 3.385 because 
in each ear multiple thresholds at 500, 1000, 2000, 3000, or 
4000 hertz are 40 decibels or greater.  Accordingly, the 
Board finds that the veteran does have bilateral hearing loss 
for VA purposes.  

After establishing a hearing loss for VA purposes, the next 
inquiry is whether that hearing loss is attributable to 
service.  However, in this case the VA examiner concluded 
that the veteran's hearing loss was less likely than not 
service-related for several reasons:  The veteran's hearing 
loss was at least partly attributable to age rather than 
noise exposure; the veteran reported the onset of his hearing 
loss to be 10 to 15 years prior to the date of the 
examination (35 years after service); the veteran had 
significant civilian noise exposure; the veteran had no prior 
hearing loss service connection claims; and there was no 
evidence of hearing loss at discharge.  Turning next to the 
veteran's tinnitus claim, the examiner opined that the 
veteran's reported symptoms appeared to be mere head noise, 
which is common in the general population.  The examiner also 
noted that the veteran did not find his symptoms to be 
intrusive or to effect his communication, and he was vague 
about the frequency of his symptoms.  Accordingly, the 
examiner found that his reported symptoms were no more than 
those common in the general population, and that any tinnitus 
is not likely related to the veteran's military service.  The 
Board notes that the examiner's opinion is consistent with 
the evidence of record and the lengthy passage of time from 
the veteran's honorable discharge in 1954 and the first 
evidence of record of the his bilateral hearing loss and 
tinnitus in 2004.

Because the competent evidence fails to establish that the 
veteran's tinnitus and bilateral hearing loss are 
attributable to his time in service, service connection for 
tinnitus and bilateral hearing loss is denied.


II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, required notice was completed by a 
letter dated in January 2005.  With respect to the duty to 
assist, the veteran's service medical records and VA 
treatment records have been obtained, and the veteran was 
provided with an appropriate VA examination.  There is no 
indication of any additional relevant records that the RO 
failed to obtain, and the veteran was offered the opportunity 
to testify at a hearing before the Board, but he declined.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


